

115 HR 1750 IH: Facilitating Farmers’ Access to Resources and Machinery Act
U.S. House of Representatives
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1750IN THE HOUSE OF REPRESENTATIVESMarch 28, 2017Mr. Young of Iowa (for himself, Mr. Loebsack, Mr. King of Iowa, Mr. Peterson, Mr. Blum, and Mr. LaHood) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to expand certain exceptions to the private activity
			 bond rules for first-time farmers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Facilitating Farmers’ Access to Resources and Machinery Act. 2.Expansion of certain exceptions to the private activity bond rules for first-time farmers (a)Increase in dollar limitation (1)In generalSection 147(c)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $450,000 and inserting $524,200.
 (2)Repeal of separate lower dollar limitation on used farm equipmentSection 147(c)(2) of such Code is amended by striking subparagraph (F) and by redesignating subparagraphs (G) and (H) as subparagraphs (F) and (G), respectively.
 (3)Qualified small issue bond limitation conformed to increased dollar limitationSection 144(a)(11)(A) of such Code is amended by striking $250,000 and inserting $524,200. (4)Inflation adjustment (A)In generalSection 147(c)(2)(G) of such Code, as redesignated by paragraph (2), is amended—
 (i)by striking after 2008, the dollar amount in subparagraph (A) shall be increased and inserting after 2018, the dollar amounts in subparagraph (A) and section 144(a)(11)(A) shall each be increased, and
 (ii)by striking 2007 in clause (ii) and inserting 2017. (B)Cross-referenceSection 144(a)(11) of such Code is amended by adding at the end the following new subparagraph:
						
 (D)Inflation adjustmentFor inflation adjustment of dollar amount contained in subparagraph (A), see section 147(c)(2)(G).. (b)Substantial farmland determined on basis of average rather than median farm sizeSection 147(c)(2)(E) of such Code is amended by striking median and inserting average.
 (c)Effective dateThe amendments made by this section shall apply to bonds issued after the date of the enactment of this Act.
			